Citation Nr: 1713499	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-145 30A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to an in-service personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1970 to May 1974.  


The Veteran served in the Alabama Air Force National Guard from November 1981 to August 1984, the Army Reserve from August 1984 to November 1986, and the Alabama Army National Guard from November 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's appeal has been primarily centered on a claim related to PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has also been diagnosed with major depressive disorder and bipolar disorder.  Per Clemons, it is more appropriate to consider the Veteran's symptoms as a single claim, rather than two separate claims.  Therefore, the Board has recharacterized the claim on appeal.

While the issue on appeal was originally characterized as an application to reopen a previously denied claim, it appears that, during the pendency of this appeal, service treatment and personnel records were added to the claims file.  Specifically, the June 2012 statement of the case refers to copies from the Veteran's "military personnel file" which were received by VA in February 2009.  The Board can only presume that this refers to service treatment and personnel records that were entered into the Veteran's VBMS file in May 2014.  

If VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.159(c).   Here, the records in question pertain to the Veteran's National Guard service, and clearly existed before the time she first filed her claim.  Moreover, in view of the regulations regarding PTSD following a personal assault, the Board finds that they are potentially relevant to the claim on appeal.  38 C.F.R. § 3.304(f)(5) (including factors such as subsequent duty performance, medical treatment, etc., as corroborating evidence of an in-service stressor).  

The issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disability requires further development before an appeal can be decided.
 
Specifically, a VA Examination is required to establish a current diagnosis of an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST) under the DSM-V criteria.  The Veteran was afforded a VA examination in January 2004 where the examiner opined that the Veteran met the criteria for a PTSD diagnosis per the criteria in the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  A private examination in September 2014 also stated a diagnosis of major depressive disorder and possible PTSD.  However, during the course of this appeal, VA promulgated an interim final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, although the Veteran filed her substantive appeal in June 2012, it was not certified to the Board until August 2016.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under the DSM-V. 

Additionally, while the Veteran's psychiatric disorder claim has largely been one for PTSD, the VA examiner also diagnosed the Veteran with major depressive disorder.  However, the examiner failed to provide a rationale or etiological opinion.  Because there is insufficient medical evidence to decide the claim, the VA examiner should also provide an opinion as to the nature and etiology of the Veteran's major depressive disorder.

Finally, the Veteran, in September 2004, requested a copy of her Service Treatment Records, which have not been associated with her record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Montgomery, Alabama since September 2010, and any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment beyond the examination of record, she should be afforded an appropriate opportunity to submit those records. 

2.  Forward the claims file to the examiner who provided the January 2004 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including PTSD and major depressive disorder.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.   

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

A new examination is not required unless deemed so by the VA examiner, or the previous examiner is no longer available.

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




